Case 2:20-cr-00452-SVW Document 46 Filed 11/25/20 Page 1 of 2 Page ID #:488




 1
 2
 3
 4
 5
 6
 7
 8
 9
                             UNITED STATES DISTRICT COURT
10
            CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
11
12
     UNITED STATES OF AMERICA,              Case No. 2:20-CR-452-SVW
13
                Plaintiff,                  ORDER REGARDING
14                                          BOND MODIFICATION
          vs.
15
     BENJAMIN HUNG,
16
                Defendant.
17
18
19
20
21
22
23
24
25
26
27
28

                      [PROPOSED] ORDER REGARDING BOND MODIFICATION
Case 2:20-cr-00452-SVW Document 46 Filed 11/25/20 Page 2 of 2 Page ID #:489




 1        GOOD CAUSE HAVING BEEN SHOWN, THE COURT HEREBY
 2 ORDERS that BENJAMIN HUNG shall be permitted to have contact with the
 3 following family members and family employees: Emily Shen; Celia Hung; Isaac
 4 Hung; Joseph Hung; Kellie Hung; Myron Hung; Ashlyn Hung; Eric Shen; Alice
 5 Deng; Katherine Shen; Linda Wrong; and Richard Esterman.
 6        IT IS FURTHER ORDERED, as a condition of the bond set in this matter,
 7 that BENJAMIN HUNG shall refrain from discussing the above-entitled matter,
 8 including matters related to the May 31, 2020 incident or other potential firearms
 9 violations related to firearms seized by the government in connection with this case,
10 with Joseph Hung, Kellie Hung, or Richard Esterman.
11
12 DATED:       November 25, 2020

13
14
                                           HON. STEPHEN V. WILSON
15
                                           United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             2
                       [PROPOSED] ORDER REGARDING BOND MODIFICATION
